United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 27, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-51573
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                      JAMAICA LATRIN MCDADE,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 6:06-CR-86-ALL
                       --------------------

Before JONES, Chief Judge, and SMITH and STEWART, Circuit Judges.

PER CURIAM:*

          Jamaica Latrin McDade appeals the 188-month sentence

imposed following his guilty plea conviction for possession with

intent to distribute phencyclidine (PCP).   He argues for the first

time on appeal that PCP is a Schedule II controlled substance and

that the district court, therefore, erred by using the statutory

maximum set forth in 21 U.S.C. § 841(b)(1)(C) when applying the

career offender enhancement under U.S.S.G. § 4B1.1(b).          He also

argues that his trial counsel was ineffective for failing to object



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to the career offender enhancement on the ground that PCP was a

Schedule III controlled substance.

          Contrary to McDade’s assertion, PCP is a Schedule II

controlled substance. See 21 U.S.C. § 812(a); 21 C.F.R. § 1308.12.

Accordingly, McDade has not shown that the district court erred by

using the statutory maximum sentence set forth in § 841(b)(1)(C).

          Any objection to the application of § 4B1.1(b) on the

ground that PCP was a schedule III controlled substance would have

been frivolous.   Accordingly, counsel was not ineffective for

failing to raise this issue before the district court.   See United

States v. Glinsey, 209 F.3d 386, 392-93 (5th Cir. 2000); Green v.

Johnson, 160 F.3d 1029, 1037 (5th Cir. 1998).

          AFFIRMED.




                                2